PER CURIAM.
Petitioner brings for review the final agency action of the Board of Examiners of Psychology in declining to permit her to take the Florida examination pursuant to the provisions of Section 490.19, Florida Statutes.
*496The hearing officer heard and considered conflicting evidence concerning the question of whether the university from which the petitioner had received a doctoral degree in pupil placement services maintained in such doctoral program a standard of training comparable to those universities having programs approved by the American Psychological Association for the granting of a doctoral degree in psychology.
The hearing officer concluded that such a training was not the equivalent of that required by Section 490.19, and, therefore, upheld the order of the Board of Examiners of Psychology. The Board of Examiners of Psychology considered and approved the report of the hearing officer.
This matter is before this court upon conflicting testimony. It is not for this court to substitute its judgment for that of the hearing officer or the Board of Examiners of Psychology. Therefore, the order entered by the Board of Examiners of Psychology denying to Halcyon H. Carroll the right to take such examination is hereby
AFFIRMED.
SMITH, Acting C. J., and ERVIN and MELVIN, JJ., concur.